     Case 3:17-cv-01142-BTM-AGS Document 74 Filed 10/20/20 PageID.1032 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10    Lance MURSCHEL,                                      Case No.: 17-cv-1142-BTM-AGS
11                                        Plaintiff,       ORDER REQUIRING JOINT
                                                           DISCOVERY PLAN
12    v.
13    Daniel PARAMO, et al.,
14                                     Defendants.
15
16          By November 17, 2020, the parties must provide the Court with a Joint Discovery
17    Plan. The JDP must be filed on the CM/ECF system and lodged with Magistrate Judge
18    Schopler by emailing it to efile_Schopler@casd.uscourts.gov. Because defendants raised
19    the issue of failure to exhaust, the Plan should offer a brief schedule to adjudicate that issue
20    before moving on to general discovery. See Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir.
21    2014) (“Exhaustion should be decided, if feasible, before reaching the merits of a prisoner’s
22    claim.”). The JDP must identify if good cause exists to modify the Court’s tentative
23    schedule of deadlines, which is as follows:
24
25
26
27
28

                                                       1
                                                                                    17-cv-1142-BTM-AGS
     Case 3:17-cv-01142-BTM-AGS Document 74 Filed 10/20/20 PageID.1033 Page 2 of 3



 1                          Event                                      Deadline
 2            Defense Counsel Receiving and             December 8, 2020
 3            Serving All Grievances on File at
              the Institution
 4            Plaintiff’s Deposition, not limited       By January 15, 2021
 5            solely to issues of exhaustion
              Any Motions Concerning                    January 29, 2021
 6            Exhaustion or Requests for
 7            Albino Hearing
              Motions to Amend                          February 16, 2021
 8
              Expert Witness Designations and           April 30, 2021
 9            Disclosures
10            Rebuttal Expert Witness                   May 28, 2021
              Designations and Disclosures
11            Expert Discovery Completion               June 25, 2021
12            Fact Discovery Completion                 June 25, 2021
13            MSC Briefs                                July 2, 2021
14
              Mandatory Settlement Conference July 9, 2021, at 9:00 a.m.
15
              Pretrial Motions                          July 26, 2021
16
              Rule 26(a)(3) Disclosures                 October 1, 2021
17
              Meet and Confer on the PTO                October 8, 2021
18
              Draft PTO to Defense Counsel              October 15, 2021
19
              Lodge PTO                                 October 22, 2021
20
              Final Pretrial Conference                 October 29, 2021, at 11:00 a.m.
21
                       Discovery Type                              Restriction
22
              Depositions                               No more than 4
23
              Requests for Admission                    No more than 15
24
              Interrogatories                           No more than 15
25
              Requests to Produce Documents             No more than 15
26
27
28

                                                    2
                                                                                  17-cv-1142-BTM-AGS
     Case 3:17-cv-01142-BTM-AGS Document 74 Filed 10/20/20 PageID.1034 Page 3 of 3



 1    Defense counsel is responsible for contacting plaintiff to prepare the joint discovery plan
 2    and, should plaintiff be incarcerated at the relevant time, for ensuring plaintiff’s
 3    participation in any telephonic or in-person hearings.
 4
 5    Dated: October 20, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                               17-cv-1142-BTM-AGS
